Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-24 are currently pending. 
Priority
Instant application 16936494, filed  claims priority as follows:

    PNG
    media_image1.png
    74
    258
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from the IDS received 07/23/2020 and 11/19/2020 have been considered unless marked with a strikethrough.
Restriction Election
	In the response received 09/08/2022, Applicant elects without traverse:


    PNG
    media_image2.png
    165
    232
    media_image2.png
    Greyscale
.
	
	
	If the elected specie is not identified in the art the Examiner will expand his search to an alternative specie.  The elected specie was not identified in the art.  
	Examiner expanded his search and no art was identified that read on the instant claims.  Close art is found below.
	
Claim Rejection – Improper Markush
Claims 1-24 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
	The claims as recited are drawn to a M-L-M structure where one M is “TADF moiety” and the other M is a near-range charge transfer moiety (NRCT).  There is no structure associated with these different M units and in addition L can be any linker without a structure defined.  The number of classes and subclasses defined by such a depiction is such that the claims fail to share a substantial feature and/or a common use that flows from the substantial feature.  As seen in the dependent claims such as 4, the linker can be vastly distinct ranging from non-heterocycles to heterocycles with different connectivity.  As seen in for example, claim 5-10 this M(nrct) unit could connect to any of these linkers and then to any possible TADF motif.  Instant claims 11 defines a TADF material with a benzene ring having any possible link to a formula II and a third chemical moiety containing heterocycles and non-heterocycles and a fourth moiety. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejection – 112 First Paragraph – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As stated in the improper Markush rejection above, incorporated by reference herein, there is a vast amount of chemical space encompassed by the instant claims.  In order to show possession one would need to show possession of a sufficient number of sub-sets in the total set of structural space encompassed by the instant claims.  When the specification was consulted examples were provide with a boron motif attached through linkers to specific alternate groups.  The examples do not test a sufficient number of subsets as defined by the total structural set encompassed by instant claim 1.  All of the structural space that is found in examples in the specification is the combination of specific dependent claims.  For example, the species in the specification include the NRCT substructures of claim 5, but do not contain additional boron heterocyclic materials or other NRCT containing substructures.  Therefore, these subsets of chemical space were not possessed.  The examples in the specification have a series of linkers, however, the linkers had specific structure as required for example in instant claim 4.  The specification did not show possession of all possible divalent bridging units that are capable of acting as linkers.  Still further, the examples in the specification depicted TADF units such as those in instant claim 11.  There were no subsets of all possible TADF materials depicted much less the combination of each and every possible TADF material with all possible linkers and all possible NRCT structures.
In conclusion, there were a significant number of examples in the specification.  However, the breadth of the claims is such that a large set of total structural space is encompassed because non-chemical structures are claimed such as Mtadf bound in any possible way to L which can be bound in any possible way to Mnrct.  The examples show possession of subsets of each of these groups.  Combining these subsets into a single independent claims would lead to withdrawal of this rejection.  The device claims do not resolve this issue.
This rejection can be overcome by requiring the structural aspect of the M(tadf) portion of the molecule of claim 5 with the linker of claim 4 in combination with the specific TADF portion of the compound of claim 11.

Art Made of Record but Not Applied
US-11165035 (“the ‘035 patent”, filed on May 1, 2019) is close art.
The ‘035 patent teaches boron containing NRCT compounds such as the genus of formula Ia and Ib and the species of columns 65-68.  Further, the ‘035 patent exemplifies TADF1 and DABNA2:

    PNG
    media_image3.png
    520
    247
    media_image3.png
    Greyscale
.
	The ‘035 patent fails to teach molecules that contain both the TADF portion and the NRCT portion attached through a specific linker in the same molecule. 
	
	
Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622